Per Curiam
*35ON MOTIONS FOR REMAND FOR APPROVAL OF PROPOSED SETTLEMENT, AND ALLOWANCE OF ATTORNEY’S FEE
This is a workman’s compensation case which has been appealed to this Court by the claimant, James Kelly, from a judgment of the Circuit Court of Washington County affirming an order of the Mississippi Workmen’s Compensation Commission. The appeal bond was filed by the appellant within the time prescribed by the statute; but the record has not been filed with the Clerk of this Court. A joint motion for a remand of the case to the Commission has been filed by the attorneys for the respective parties in which it is stated that the parties have negotiated a settlement of the controversy, subject to approval of the Workmen’s Compensation Commission, and that it is necessary that the cause be remanded to the Commission for its consideration and approval of the proposed settlement.
The appellant’s attorney has also filed a motion for an order approving a contract for legal services entered into by and between the claimant-appellant, James Kelly, and his attorney, pursuant to § 26c, Mississippi Workmen’s Compensation Act, as amended.
 After due consideration of the two motions, it is ordered by the Court that the cause be remanded to the Workmen’s Compensation Commission for its consideration and approval of the proposed settlement, and for the allowance of attorney’s fee to the claimant’s attorney in an amount not to exceed 33-1/3 percent of any and all compensation recovered on behalf of the claimant, and for the enforcement of the award.
Sustained.
All Justices concur.